Case 1:15-cV-08725-GBD-RWL Document 227-13 Filed 04/22/19 Page 1 of 4

EXHIBIT 13

Case 1:15-cV-08725-GBD-RWL Document 227-13 Filed 04/22/19 Page 2 of 4

UMB

December 1, 2016
NOTICE T() HOLDERS OF

SANOFI-AVENTIS CONTINGENT VALUE RIGHTS
(NASDAQ Ticker Symbol GCVRZ)

Reference is made to the Contingent Value Rights Agreement, dated as of March 3(), 2011 (the
“CVR Agreement”), by and between Sanofi-Aventis (now known as Sanofi) (the “Company” or
“Sanofl”) and American Stock Transfer & Trust Company, LLC (the “Original Trustee”) relating to
the Company’s Contingent Value Rights (the “CVRS”). Capitalized terms not defined herein have
the meaning given to them in the CVR Agreement.

The Trustee’s Appointment

On May 13, 2016, the Original Trustee sent the Company a notice of resignation as Trustee. Pursuant
to an Instrument of Appointment and Acceptance, dated as of June 30, 2016 (the “Appointment”),
among the Company, the Original Trustee and UMB Bank, National Association (the “Trustee”), the
Company appointed the Trustee as successor Trustee, Security Registrar and Paying Agent.

On July 19, 2016, the Trustee, in its capacity as successor Trustee under the CVR Agreement, was
substituted for the Original Trustee and is the named plaintiff in the litigation described below.

T he Litigation

On November 9, 2015, the Original Trustee initiated an action against Sanofi for breach of the CVR
Agreement and for breach of the implied covenant of good faith and fair dealing (the “Litigation”).
The Litigation, now captioned UMB Bank, N.A., as the Trustee, v. Sanofi (No. 15 Civ. 8725 (GBD)),
is pending in the United States District Court for the Southern District of New York (the “Court”).

On January 19, 2016, the Company moved to dismiss the Litigation. On July 15, 2016, the Trustee
filed a motion for summary judgment seeking immediate recovery of its attorneys’ fees and expenses
incurred in the Litigation. Both motions were argued at the same hearing. On September 8, 2016, the
Court decided both motions. The Court denied in part and granted in part the Company’s motion to
dismiss a portion of the Trustee’s complaint The Trustee is still pursuing the remaining claims in
the Litigation_namely, for Sanofi’s breach of the CVR Agreement by failing to use Diligent Efforts
to meet certain Milestones. The Litigation is currently in discovery.

The Court also denied the Trustee’s motion for summary judgment seeking attorneys’ fees and
expenses The Trustee maintains that, pursuant to the CVR Agreement, the costs of enforcement
actions for breach of contract, including attorneys’ fees and expenses, are reimbursable upon request
by Sanofi. Yet Sanofi has consistently refused to honor this contractual obligation On October 7,
2016, the Trustee filed an appeal (the “Appeal”) in the United States Court of Appeals for the Second
Circuit_which it has since asked that court to expedite_seeking enforcement of its right under the
CVR Agreement to payment of attorneys’ fees and expenses upon request

U|\/|B Bank, Nationa| Association

UMB-CVR-OOOOO395

Case 1:15-cV-08725-GBD-RWL Document 227-13 Filed 04/22/19 Page 3 of 4

Sanofi-Aventis CVRs
December l, 2016
Page 2 of 3

The Trustee retained Robbins, Russell, Englert, Orseck, Untereiner & Sauber LLP to represent the
Trustee in the Appeal.

The Funding Agreement

As is typical of bond indentures, the CVR Agreement does not contemplate that the Trustee will use
its own funds to pursue litigation or take other action to protect the rights of the CVR Holders.
Rather, in the first instance, the costs associated with doing so are to be borne by Sanofi. As a result
of Sanofi’s refusal to bear those costs, and the Court’s denial of summary judgment at issue in the
Appeal, the Trustee does not have funds to pay on a current basis the costs required to continue
pursuing the Litigation. To address this shortfall, a number of existing CVR Holders (the
“Investors”) and the Trustee have agreed to enter a partial contingency arrangement for legal
representation by a law firm (the “Engagement Letter”) and a financing arrangement (“Funding
Agreement”) by and among the Investors, the law firm, and the Trustee, under which the lnvestors
will finance the non-contingent fees and expenses of the Litigation, and certain other expenses,
pursuant to terms summarized below.

Pursuant to the Funding Agreement, the Investors will commit to fund an amount of up to $14
million to cover the non-contingent legal fees and expenses incurred by the Trustee in connection
with the Litigation and the Appeal and certain related expenses Any proceeds received as a result of
the Litigation or the Appeal will first go towards repaying the Investors for their funded amounts, to
the expenses of the Trustee, including legal fees and expenses (to the extent not otherwise paid by the
Company) and the Trustee’s fees, and to a success fee paid to Investors and to the law firm equal in
aggregate to the greater of (a) half of the legal fees incurred on a contingent basis plus the total
funding commitment of the Investors and (b) an amount ranging between approximately 20% and
27% of the gross litigation proceeds depending on the total amount of litigation proceeds. After
those payments, 100% of the remaining litigation proceeds shall be paid to the Trustee for the benefit
of all CVR Holders, to be distributed in accordance with the CVR Agreement. The Trustee has
determined that the economic arrangement set forth above reflects a reasonable basis upon which to
pursue and fund the Litigation and the Appeal, and to optimize the potential recovery of all CVR
Holders.

The foregoing description of the funding arrangement is a summary only and does not purport to be
complete. Notwithstanding anything to the contrary herein, the Trustee may amend or modify the
terms of the funding arrangement

You may direct questions to the Trustee as follows:

Gavin Wilkinson, Senior Vice President
UMB Bank, National Association

120 South Sixth Street, Suite 1400
Minneapolis, MN 55402

Telephone: (612) 337-7001

Email: gavin.wilkinson@umb.com

 

U|\/|B Bank, Nationa| Association

UMB-CVR-OOOOO396

Case 1:15-cV-08725-GBD-RWL Document 227-13 Filed 04/22/19 Page 4 of 4

Sanofi-Aventis CVRs
December l, 2016
Page 3 of 3

CVR Holders should not rely on the Trustee as their sole source of information concerning the
CVRs. The Trustee makes no recommendations and gives no investment advice herein or as to the
CVRs generally.

UMB Bank, National Association, as Trustee

U|\/|B Bank, Nationa| Association

UMB-CVR-OOOOO397

